Citation Nr: 0524757	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a rating in excess of 10 percent for iron 
deficiency anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues listed on the first page of this decision were 
remanded by the Board in July 2004 for additional 
development.  


FINDINGS OF FACT

1.  Any current chronic tinnitus is unrelated to the 
veteran's active duty service.  

2.  The veteran's service-connected disability, described for 
rating purposes as iron deficiency anemia, is productive of a 
hemoglobin count of over 10 mg.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for iron deficiency anemia have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 7700 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2000 
rating determination, the August 2000 statement of the case, 
the September 2003 and February 2005 supplemental statements 
of the case, and July 2003, July 2004, and November 2004 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the RO letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the July 2004 and November 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the April 2000 rating determination came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2003, July 2004, and November 2004, regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development actions needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that service connection is warranted for 
tinnitus.  A review of the veteran's service medical records 
reveals that there were no findings or diagnoses of tinnitus.  

In November 1999, the veteran requested service connection 
for tinnitus.  She reported that while on active duty she hit 
her head in two separate automobile accidents.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a February 2000 ear, nose 
and throat consult, the veteran reported having intermittent 
bilateral tinnitus starting a year earlier which had gotten 
worse in the last year.  She indicated that the tinnitus was 
still intermittent.  The examiner rendered a diagnosis of 
bilateral tinnitus, onset one year ago.  

At the time of an April 2001 VA examination, the veteran 
reported that she had tinnitus which mostly occurred in the 
left ear.  She indicated that she was subjected to noise 
exposure while on active duty.  The veteran noted that she 
worked in the building where the air traffic control tower 
was located.  She stated that she had tinnitus 8-9 times per 
month and that the tinnitus lasted for several seconds and 
then ended.  She reported that the tinnitus had its onset in 
1987.  The veteran indicated that she had been involved in 
automobile accidents in 1985 and 1989.  

Physical examination revealed normal hearing.  The examiner 
rendered a diagnosis of bilateral tinnitus, somewhat worse on 
the left ear.  He stated that it was mild in severity and 
only occasional, which was not associated with head trauma.  
The examiner indicated that it was possibly associated with 
noise exposure, although the veteran did not work on the 
flight line but worked in the building where aircraft were in 
proximity.  

In accordance with the July 2004 Board remand, the veteran 
was afforded a VA examination in December 2004.  At the time 
of the December 2004 VA examination, the veteran indicated 
that her tinnitus occurred once or twice a month and lasted 
several seconds in duration.  She noted that her tinnitus was 
loud when it occurred and stated that it had been in place 
for a few years.  She reported that her exposure to jet 
aircraft noise occurred while she was working in a building.  
Ear protection was not required in the building.  The 
tinnitus was noted to be left-sided.  Physical examination 
revealed normal speech reception and threshold scores.  The 
examiner noted that a review of the veteran's service medical 
records failed to document chronic tinnitus.  A diagnosis of 
left occasional tinnitus was rendered.  

The examiner indicated that the frequency and duration of the 
veteran's tinnitus would probably not classify as recurrent.  
The examiner noted that the veteran had completely normal 
audiometric thresholds at the present time and that tinnitus 
secondary to noise exposure/acoustic trauma was generally 
associated with at least some degree of high frequency 
hearing loss.  The examiner stated that it was his opinion 
that it was less likely than not that the veteran's current 
occasional left-sided tinnitus was related to military 
service, particularly to military exposure/acoustic trauma.  

Service connection is not warranted for tinnitus.  The 
veteran's service medical records are devoid of tinnitus.  
Moreover, at the time of a February 2000 outpatient visit, 
the veteran reported that her tinnitus began approximately 
one year earlier.  While the Board notes that the veteran has 
expressed her belief that her tinnitus is either related to 
automobile accidents that she was involved in during service 
or to noise exposure resulting from aircraft jet noise that 
she was exposed as a result of working in a building near the 
air control tower, she is not qualified to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, the April 
2001 VA examiner indicated that the veteran's tinnitus was 
not associated with head trauma and the December 2004 VA 
examiner indicated that it was his opinion that it was less 
likely than not that the veteran's current occasional left-
sided tinnitus was related to military service, particularly 
to military exposure/acoustic trauma.  The opinions were 
rendered following a thorough examination of the veteran, 
with the December 2004 VA examiner's opinion being rendered 
after a thorough review of the veteran's claims folder.  

The Board has considered the veteran's contentions.  However, 
the preponderance of the evidence is against a finding that 
any current chronic tinnitus is related to her period of 
service.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected iron deficiency anemia is 
currently rated by the RO under Diagnostic Code 7700.  
Diagnostic Code 7700 dictates that hemoglobin of 10gm/100ml 
or less with findings such as weakness, easy fatigability or 
headaches warrants a 10 percent disability rating.  A 30 
percent disability rating is not warranted unless there is 
hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  38 C.F.R. § 4.71a, Diagnostic Code 7700 
(2004).

The veteran's service medical records, VA treatment records 
and VA examination reports clearly document that she suffers 
from iron deficiency anemia.  

A February 2000 VA examination showed the veteran's 
hemoglobin to be 15.0. 

At the time of a December 2004 VA examination, the veteran 
reported that she felt tired and occasionally had no energy.  
She denied shortness of breath, chest pain, irregularities, 
or palpitations of the heart.  She also denied hemoptysis, 
hematuria, bright red blood in her stools or menses.  The 
examiner noted that CBC's from 1998 to 2004 were normal.  He 
also indicated that the iron level was 71, which was normal.  
He further observed that a CBC performed in September 2004 
was normal and there was no anemia found.  The veteran's 
hemoglobin was variously reported as 14.2 and 14.4.  The 
examiner rendered a diagnosis of iron deficiency anemia while 
in the military but none on current examination and none on 
prior CBC, transferrin, iron levels and ferritin levels dated 
all the way back to 1998.  As there is no evidence of a 
hemoglobin count of 8 or less, the criteria for a 30 percent 
rating, the next higher evaluation, have not been met. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


